Title: [Diary entry: 3 January 1760]
From: Washington, George
To: 

Thursday Jany. 3d. The Weather continuing Bad & the same causes subsisting I confind myself to the House. Morris who went to work Yesterday caught cold, and was laid up bad again—and several of the Family were taken with the Measles, but no bad Symptoms seemd to attend any of them. Hauled the Sein and got some fish, but was near being disappointd of my Boat by means of an Oyste⟨r⟩ Man who had lain at my Landing and plagud me a good deal by his disorderly behaviour.